 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDMedical Ancillary Services,Inc. and Office and Pro-fessional Employees International Union,Local 10,AFL-CIO.' Case 7-CA-90621July 29, 1974SUPPLEMENTAL DECISION AND ORDERANDDIRECTION OF SECOND ELECTIONBY CHAIRMAN MILLER AND MEMBERS JENKINS,KENNEDY, AND PENELLOOn February 1, 1972, the National Labor RelationsBoard issued its Decision and Order 3 in the above-entitled proceeding, finding that Respondent had en-gaged in and was engaging in unfair labor practices inviolation of Section 8(a)(5) and (1) of the Act andordering that it cease and desist therefrom and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the appro-priate unit.4 Enforcement of the Board's Order wasdenied on April 30, 1973, by the United States Courtof Appeals for the Sixth Circuit.' The court held that"the Board erred in failing to find that the company[Respondent] was entitled to a hearing before theBoard on its exceptions to the election, and conse-quently in finding the company [Respondent] guiltyof violating the Act." 6 Accordingly, the court vacatediHereinafter referred to as the Union2 In its Order dated June 29, 1973, the Board consolidated the underlyingrepresentation case(Case 7-RC-10583)with the unfair labor practice pro-ceeding before it Therefore,in his Decision, the Administrative Law Judgeincluded the case numbers of both proceedings in the caption The Board'soriginal consolidation is withdrawn since the issues involved in this proceed-ing are best resolved within the framework of the unfair labor practiceproceedings.N L R B v Addison Shoe Corporation,450 F 2d 115 (C A 8,1971), GraphicArts Finishing Co, Inc,182 NLRB 318 (1970) The captionof the case is hereby amended to delete "Case 7-RC-10583 "' 195 NLRB 2904 The appropriate unit isAll office and clerical employees at theRespondent's 5600 Crooks Road,Troy,Michigan,place of business, includ-ing evaluators,billing data typists,auto typists,file clerks,computer opera-tors,mailroom,stockroom,and communications employees,but excludingconfidential employees,professional employees,guards,and supervisors asdefined in the Act5N L R B v. Medical AncillaryServices,Inc,478 F 2d 96 (C A 6, 1973)6Pursuant to a Stipulation for Certification Upon Consent Election issuedon June 17, 1971, an election by secret ballot was conducted on July 8, 1971Fifty-one ballots were cast for the Union and forty-nine votes were castagainst the Union,there were no challenged ballots Thereafter,Respondentfiled timely objections to the election The Regional Director issued hisreport on August 3, 1973, overruling the objections in their entirety andrecommending that the Board certify the Union as the exclusive bargainingagent Therafter, Respondent filed exceptions to the report On October 12,1971, the Board issued its Decision and Certification of Representative inCase 7-RC-10583 findingthat Respondent's exceptions"raise no substantialissue of fact or law which would warrant reversal of the Regional Director'sfindings and recommendations"and certifying the Union Pursuant tocharges filed by the Union on October 27, 1971, the General Counsel issueda complaint on October 29, 1971, alleging Respondent violated Sec 8(a)(5)and (1) of the Act. Respondent,in its answer,admitted that it refused tothe Board's Decision and Order adopting the Region-alDirector's report, and remanded the case to theBoard "with directions that the company [Respon-dent] be afforded a full adversary hearing upon itsexceptions to the Regional Director's Report." There-after the Board issued an order consolidating Case7-CA-9062 with Case 7-RC-10583,' remanding theproceeding to the Regional Director, and directingthat a hearing be held before an Administrative LawJudge, who should prepare and serve on the parties atthe conclusion of the hearing a decision containingfindings of fact, conclusions of law, and recommenda-tions.Following a hearing held on September 20 and 25,1973, at which all parties were represented, Adminis-trative Law Judge Sydney S. Asher issued his Deci-siononNovember 7, 1973, finding merit inRespondent's objections to the election. The electionheld on July 8, 1971, the certification of the Unionbased thereon, and the Board's finding that Respon-dent violated Section 8(a)(5) and (1) were held invalidby Administrative Law Judge Asher who set aside theelection and remanded Case 7-RC-10583 to the Re-gional Director for the holding of a second election.Thereafter, Petitioner filed exceptions to the Decisionof the Administrative Law Judge and Respondentfiled a brief in answer to Petitioner's exceptions andcontingent cross-exceptions.The Board has considered the record and the Ad-ministrative Law Judge's Decision in light of the ex-ceptions and brief, and has decided to affirm theAdministrative Law Judge's rulings, findings,' con-clusions, and recommendations and to adopt his rec-ommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.IiT IS FURTHER ORDERED that the election conductedon July 8, 1971, in Case 7-RC-10583 be set aside andthis proceeding be, and it hereby is, remanded to thebargain withthe Union, but denied that the Unionis the appropriate repre-sentative because of"objectionableconduct engaged in by the Union andits agents" The General Counsel fileda Motion forSummaryJudgment InitsOppositionto the Motion,Respondent contended that substantial andmaterial issues of fact wereraised by theobjections and that therefore Re-spondent was entitled to a hearingOn February 1, 1972, theBoard issueditsDecisionand Ordergranting the GeneralCounsel'sMotion for SummaryJudgment and findingthatRespondenthad violated the Act.7As noted above, the consolidation of the representation and unfair laborpractice casehas been withdrawn.9 In the absenceof specific exceptions, we adoptpro formatheAdministra-tive Law Judge's finding that Respondent'sObjectionIiswithout merit.212 NLRB No. 80 MEDICAL ANCILLARYSERVICES,INC.-583Regional Director for Region 7 for the purpose ofconducting a new election at such time as he deemsthat circumstances permit the free choice of a bar-gaining representative.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]MEMBER PENELLO,dissenting:I disagree, on the facts and on principle, with mycolleagues'adoption of the Administrative LawJudge's Decision finding interference with the elec-tion by virtue of "misrepresentations" by the Union'schief stewardess,Mary Ann Tavtigian.9 I cannot letthisDecision issue without expressing my views notonly on this miscarriage of justice but on the Board'sentire policy concerning "misrepresentations" underitsHollywood Ceramicsapproach.1° For, whether oneadheres to theHollywood Ceramicsdecision or not,the activity in issue is not such as to warrant settingthe election aside under any historical, existing, orproposed rules.First, the holding is erroneous underHollywood Ce-ramicsbecause the statements were close to the truth;not shown to have involved important issues in thecampaign or in the minds of the voters; extremelyminor in nature in any event; and not matters ofwhich Tavtigian, a rank-and-file employee, wouldhave or be thought to have special knowledge merelybecause she had been elected to her office of chiefstewardess. Briefly, Tavtigian is found to have toldone employee on the morning of the election that (1)Respondent's vice president had told an employeewho was out sick that she shouldcome in tovote andif necessary the vice president would arrange for hertransportation and "if she did not come to vote she[the vice president] would see to it that [the ill employ-ee]was replaced quietly" (in fact the employee in-quired about voting and was offered and acceptedtransportation, but no such threat had been made);(2) the same ill employee had not received any disabil-ity check from the insurance company and this wasbecause the Respondent "screwed up the claim delib-erately" (the delay was the result of the employee'scarelessness and the carrier's delay but the recordcontains no indication it resulted in any part fromRespondent's conduct); (3) another employee was offfrom work 1 day and "she was not paid for it .. .absolutely no reason was given" (this was true, but the9 The majority adopt withoutcomment the AdministrativeLaw Judge'sfinding that Tavtigianwas an agentof the Unionbecause of her position aschief stewardess I am willing,for purposes of this discussion, to assume thatthis is so, as I find it irrelevant inmy view of thiscase. However, I questionwhether thestatementsinvolved hereinnecessarily fall within her apparentauthority so as to bind the Unionwithout some evidence of actual authoriza-tion or subsequent ratification.10Hollywood Ceramics Company, Inc,140 NLRB 221 (1962).employee had requested the day off and did not ex-pect to be and was not paid for it); and (4) nineemployees in the evaluation department (of whomTavtigian was one) "put in 157 hours overtime andonly about four of us came out on top. The rest ofthem were only paid straight time for the overtimeinstead of time and a half" (this was true and some ofthe evaluators caused some confusion when they re-'ceived their checks that day because they thoughtthere was an error, but ultimately it was decided theywere not entitled to overtime pay and their checkswere accurate).It is thus apparent that statements 3 and 4 weretrue. The employee was off 1 day without being paidand no reason was given (the fact that none was need-ed seems to me to be a matter of semantics), and theevaluators were in fact paid straight time rather thanovertime and were questioning the propriety of this."Since both of the statements were true, it is immaterialthat Tavtigian repeated both of them to employeesHughson and Pawlowski and told employee Weile-man about not receiving overtime. Furthermore, I amnot aware of any showing that any of thestatementswere made after it was determined that the computa-tions were accurate, although that is irrelevant, espe-cially as some of the evaluators continued to expressdissatisfaction with the Company's overtime rule.This then leaves items 1 and 2, both of which, wereaccurate except for the final statement of each; i.e.,that the ill employee had been told that the vice presi-dent would see to it that she was terminated quietlyif she did not vote and that Respondent was responsi-ble for the delay in her receiving sick benefits underthe policy. They were, of course, untrue. But by whatprocess or by virtue of what status was Tavitigian ina position which lent credence to her statements orwhich would lead an employee to believe she hadparticular knowledge concerning these matters? 12And why, absent some evidence of which I am un-aware, were these two statements (even if repeated toothers by the employee to whom they were made byTavtigian) of such significance and relevance that theentire election process was tainted?I realize that this case is now before the Board afterremand by the court of appeals. However, I do notunderstand the court to have held that if the alleged11With respect to this latter comment, the Umon notes, with some meritit seems to me, that Tavtigian was one of the evaluators and was reportingan existing problem with which she was concerned as an employee.i2Members Fanning and Jenkins, in a very recent Decision,stated, "Toconstitute a `misrepresentation,'a statement must refer to a matter concern-ing which the person making the statement has, or can reasonably be per-ceived to have, knowledge."Cumberland Wood and ChairCorp.,211 NLRBNo. 55, fn. 1(1974). MemberKennedy, in his dissent in that case stated: "Thetest to be applied is not 'whether the speaker in fact had special knowledge,but whether listeners would believe that he had.'" Ibid.It cannot be said herethat Tavtigian or her statements fall within either of these definitions. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatements were in fact made 13 they would requirethat the election be set aside. Rather, the court heldthat since the employer had offered evidence support-ing its contention that the statements had been made,in contradiction to the Regional Director's findings,the Company was entitled to a hearing to resolve thesubstantialand material issues of fact as to whetherthe incidents had occurred. Although not spelled outby the court, it is implicit in its opinion that the Boardwas then to weigh the conduct found and make itsown findings as to whether the election should be setaside.The Administrative Law Judge's Decisionwhich my colleagues adopt finds that the Employer'sassertions of fact were true, and holds, in effect, thatmerely because some falsity existed the conduct inter-fered with the election. But he gives no reasons andsupplies no rationale. In my view it is incumbent uponthe Board to determine now whether the events inter-fered with the election and to state the reasons for itsconclusions.It seems to me that this case illustrates graphicallythe restrictive interpretation that has been put onHol-lywood Ceramicsand its progenitor,The GummedProducts Company,112 NLRB 1091 (1955), and theneed for a complete reevaluation of the Board's ap-proach to misleading campaign propaganda. Such astudy can lead only to the conclusion that both ofthese cases should be reversed and the Board shouldrevert to its policy of setting elections aside only upona showing of intentional deception rising to the levelof fraud. For, the Board's current policy of reviewingthe truth or falsity of the parties' statements has con-13 In the representation case, the Board had adopted the RegionalDirector's report which found that the statements had not been made asalleed.1See also the report of the Subcommittee on Separation of Powers of theSenateJudiciaryCommittee,excerpts of which appear in the CongressionalRecordof April 23,1974, pp.S6067-6073.At S6068 is the following criticismof the Board's approach to this aspect:But speech need not be found "coercive"only to support an unfairlabor practice charge, for the Board decided soon after passage of theTaft-HartleyAct that section 8(c) did not prevent the Board from invali-dating an election because noncoercive speech had disturbed the "labo-ratory conditions." That reading of the statute, unsupported as it is bystatutorylanguage and surely in conflict with the spirit of section 8(c),is itself hardlymandatory.Needless to say, the conceptof "laboratoryconditions" for elections has no counterpart in American political prac-tice. Indeed,theidea thatspeech of any kindmuch less `protected speech,"can invalidate an election is unacceptableoutside oflabor law, and isdubious withinit[Emphasis supplied.]i5E.g.,M. T Stevens & Sons Company,68 NLRB 229 (1946).1677 NLRB 124, 126-127 (1948):An election can serve its true purpose only if the surrounding conditionsenable employees to register a free and untrammeled choice for oragainst a bargaining representative....When a record reveals conductso glaring that it is almost certain to have impaired employees'freedomof choice,we have set an election aside and directed a new one. Becausetinued despite its repeatedassertionsthat it would notmake such review and has resulted in extensive analy-sisof campaign propaganda, restriction of freespeech,14 increasing litigation, and unwarranted de-lays in the finality of election results.Initially, under the Wagner Act, the Board applieda strict rule against employers' making preelectionantiunion speeches, whether or not they containedobjectionable comments, while refusing to considerany union statements unless the employees voted un-der actual coercion. But thereafter the Board adopteda more lenient attitude toward employer comments.15And following passage of the Taft-Hartley Act in1974, the Board, inGeneral Shoe Corporation,adoptedits "laboratory conditions" rationale which has beenfollowedsincethat time.16 However, the applicationof this standard has gradually become more and morerestrictive, until now the Board (and consequently thecourt) scrutinizes and analyzes any preelection cam-paign material which anyone claims included miss-tatements of fact. The ability of employees torecognize and evaluate such statements as mere cam-paign propaganda has gradually been treated by theBoard as virtually nonexistent, until we reach the ab-surd result in the instant case.This approach has been utilized notwithstandingthe fact that on at least two occasions the Board hasattempted to expound its rationale in such a way asto lead to less restrictive interpretations and applica-tions. Thus, inHollywood Ceramicsthe Board set forththe underlying considerations 11 and restated the rulewe cannot police the details surroundingevery election, and because webelieve that in the absence of excessive acts employees can be taken tohave expressedtheir trueconvictionsin the secrecyof the polling booth,the Board has exercised this powerspanngly Thequestion is one ofdegree.In election proceedings,it is the Board's function to provide a laboratoryin which an experiment may be conducted,under conditions as nearlyideal as possible,to determine the uninhibited desires of the employees.It is our duty to establish those conditions, it is also our duty to de-termine whether they have been fulfilled. When,in the rare extreme case,the standard drops too low . . the requisite laboratory conditions arenot present and the experiment must be conducted over again.17TheBoard saidat p 223.The rule of [Gummed Products] is not a fixedone; it is merely onetest usedby the Board in determining whether the integrity of an electionhas been . impaired..The basic policy underlyingthis rule, aswell as the otherrules in this election field,is to assurethe employeesfull and complete freedom of choice inselecting a bargainingrepresenta-tive.TheBoard seeks to maintain,as closely aspossible,laboratoryconditions for the exerciseof this basic right of theemployees. One ofthe factorswhich may so disturb these conditionsas to interfere with theexpressionof this freechoice is gross misrepresentation about somematerial issuein the election. MEDICAL ANCILLARYSERVICES,INC.585in anattempt to secure more reasonable applicationthereof. And more recently inModine ManufacturingCompany,203 NLRB 527 (1973), the Board majori-ty 18 discussed all the problems and "inherent dan-gers"arisingoutofHollywoodCeramicsandrecognized that those "inherent dangers make it insome degree tempting" to abandon the approach ofthat case but nevertheless indicated it was not pre-pared to do so. For the majority apparently considersthat it has a duty to' protect voters from misrepresen-tations notwithstanding "improvements in our educa-tionalprocesses,and ,despite the fact that ourelections have become almost commonplace in theindustrial world so that the degree of employee so-phistication in these matters has doubtless risen sub-stantially."The majority also suggested inModinethat "there must be a reasonably flexible and not tooconstrained or rigidly controlled area left foradminis-trative expertise in determining, in the best judgmentwe can muster from our knowledge and experience inthe field, and in the exercise of sound administrativediscretion,what circumstances justify either invali-dating an election or holding a hearing. . . ." Despitethis the Board's rulingsin this respect have been con-sistentlymore inflexible-and restrictive.19It seems superfluous to repeat here all the rationaleofModinewhich is to me persuasive (or, to my col-leagues, make it "in some degreetempting") to aban-don theHollywood Ceramicsrule. Suffice it to say thatI subscribe fully to all the reasons discussed inMod-ine.Further than that, however, I see no reasons whythemajority inModineconcluded thatBoard elec-tions require "safeguards' more rigorous than thoseapplied in the arena of democratic procedures whichlie atthe very heart of our form of government." Canit be that my colleagues deem the selection of a bar-gainingrepresentative as more consequential than theexerciseof a political franchise in a presidential elec-tion, for example? 20 1 submit that under the guise ofmaintaininglaboratory conditions we are treating em-ployees not like mature individuals capable of facingWe are also aware that absolute precision of statement and completehonesty are not always attainable in an election campaign,nor are theyexpected by the employees."18Member Kennedy did not adopt the discussion with respect toHolly-wood Ceramicsand I stated(fn 6) that I would not continue to adhere toHollywood Ceramics.t9 See,e.g.,Natter Manufacturing Corporation,210 NLRB No. 27 (1974);GTE Lenkurt, Incorporated,209 NLRB No. 91 (1974) (re wage comparison),Dubte-Clark Co., Incorporated,209 NLRB No. 21 (1974);Western HealthFacilities, Inc.,208 NLRB No. 20 (1974).20 See the discussion of the analogy between political and Board electionsby Professor Derek C Bok,The Regulation of Campaign Tactics in Represen-tation Elections Under the National Labor Relations Act,78 Harv L.R. 38,69-81(1964).Professor Bok was formerly dean of the Harvard Law Schooland is presently president of HarvardUniversitythe realities of industrial life and making their ownchoices but as retarded children who need to be pro-tected at all costs.The Board's policies in this respect have been crit-icized rather severely in scholarly studies of this sub-ject.Thus, Professor Bok 21 found little justificationfor restrictions on misleading statements short ofhighly material and substantially inaccurate represen-tations. And the very recent study by Robert E. Wil-liams,Peter A. Janus, and Kenneth C. Huhn 22 wentso far as to suggest (at 61):... that a better approach would be for theBoard to overruleHollywood Ceramics,repudiateits"laboratory conditions" notion, and an-nounce a new policy according campaign state-ments by all parties, treatment which is similar tothat given to union campaign statements prior tothe Taft-Hartley amendments. That is, the Boardshould declare that it will not review the truth orfalsity of the parties' statements, and that it is upto the voters to protect themselvesagainst dis-torted,misleading, or inflamatory propaganda.Agency intervention should be explicitly limitedto instancesof . . . intentional deceptions risingto the level of actual fraud.These treatises contain persuasive commentarywhich augments the rationale ofModine.They are toolengthy to quote in full and too well stated to summar-ize effectively. Professor Bok,interalia,noted that thepolicy of discouraging misleading statements couldprobably be defended more easily on grounds of fair-nessthan on the expectation of promotinggreaterrationality on the part of the voters. stated (at 84-85)that "Indeed, the Board seems implicitly to have pro-ceeded on this basis [of fairness]-rather than ongrounds of protecting the voters-for the prevailingrules excuse false statements if the other party had areasonableopportunityto reply, -regardless of whetherthe employees were actually given the benefit of re-buttal" and also stated "If a standard of truth' andaccuracy could actually provide an administrablenorm, something might be said for adopting such aview. But this possibility tends to dissolve on morecareful analysis...., qualifications [recognized byjudges and administrators] . . . immediately began toblur the line between the licit and illicit"; and con-cluded (at 92) "these restrictions threaten establishedrights of the parties and depart from the normal prin-ciples governing political elections in return for a21 Idat 82-89/22NLRB Regulationof Election Conduct,Report No. 8of the Labor Rela-tions and Public Policy Series(1974), published by theIndustrial ResearchUnit of theWharton School,Universityof Pennsylvania. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDhighly speculative contribution to the objectiveswhich the law seeks to promote. Moreover, such re-strictions resist every effort at clear formulation andtend inexorably to give rise to vague and inconsistentrulings which baffle the parties and provoke litiga-tion." 23Along the same lines, the Williams, Janus, andHuhn study summarized the following problems in-herent in the Board's attempt to apply flexible stan-dards:24Determinations regarding thesubstantialityandmaterialityof particular misrepresentations arenecessarily highly subjective.Itwould be diffi-cult for any tribunnal[sic] . . . to reach uniformand consistent results in the application of suchstandards.Thetiming test represents a logical andnecessary attempt to limit agency involvement tocases of "last-minute" abuses, but even it may raisevexatious issues offactregarding what is requiredfor an "effective"opportunityfor reply.With re-spect to the sourceandindependent knowledgefac-tors, the Board's decisions reflect a fundamentalambivalence as to how much emphasis should beplaced upon the voters'own abilities to recognizecampaign propaganda for what it is and eitherdisregard it or take independent steps to verify itbefore voting in reliance thereon. In some cases,the Board appears to have regarded the employ-ees as exceptionally naive and in need of exten-sive protection from the agency. In others, theBoard has seemed willing to impose a high degreeof responsibility on the voters themselves to pro-tect themselves from being misled by campaignclaims.These authors note(at 58)that because of statutoryand procedural requirements the courts review onlycases in which the Board has,rejected employer claimsof interference by union misrepresentations and hascertified the union, and the employer thereafter hasrefused to recognize and bargain with the certifiedlabor organization.Theyobserve that"judicial dis-agreement with the Board's treatment of election mis-representations has almost always resulted in thecourt's ordering the Boardto applya more rigorous,23 The effects of misleading statements upon a rational decision by thevoters are doubtful, at best. See Professor Bok's discussion,at 48-53, in whichhe concludes that voters are not likely to be any more rational in making adecision in a representation election than in a political;and at 52 that "if itis correct to assume that the issues in representation elections have becomeincreasingly complex,one must be skeptical about the degree to which legalrules can actually bring about more reasoned decisions by the electorate."See especially his references at 48 to studies concerning choices made inpolitical elections.24 At 57.rather than a more lenient, standard," possibly as aresult of the courts' suspicion that the Board has ruledunfairly against employers in cases involving electionpropaganda and that "courts seeking to correct whatthey may view as agency favoritism toward unionshave little choice but to insist that the Board stickcloser to its `laboratory conditions' ideal when consid-ering alleged union propaganda abuses." 25 They con-tinue with a discussion of practical and policy reasonswhy it would be desirable to reduce the Board's rolein policing such propaganda and the difficulties inaccomplishing this,26 but conclude:27Even if the Board is able to accomplish a shiftin policy in the manner contemplated byModinewithout resistance from the courts, there is stilllikely to be a continued high volume of litigationover charges of campaign misrepresentations.For the Board will still be applying-albeit moresparingly-a policy whereby the validity of elec-tions will turn upon a series of vague tests, eachof which involves a number of highly subjectiveconsiderations varying with the facts of eachcase.As long as the Board continues to probeinto the truth of falsity of campaign statementsand measure their effect on election results bythese uncertain standards, parties unsuccessful inthe balloting will object routinely to their oppo-nents' campaign statements, and the Board willbe forced to engage in a painstaking analysis ofeverything that was said in the campaign, withthe certification of the election results delayed inthe interim.In sum, theGummed Productsrule, as "clarified" byHollywood Ceramics,has served only to impose in-creasingly greater restrictions on activities of partiesin conjunction with Boardelectionsand heavier case-loads on the Board and has led to substantial delaysin the final disposition of representationcases. I seeno good reason why the Board should continue tointervene "to protect voters from their own gullibili-ty," 28 and would limit Board interventionto casesinvolving situations like that inUnited Aircraft Corpo-ration,Pratt & Whitney Aircraft Division,103 NLRB102 (1953),29which involvedintentionaltrickerywhich the voters could have no reason to suspect andno reasonto check for authenticity. Accordingly, Iwould overruleGummed ProductsandHollywood Ce-2t At 58.26 At 59-60.27 At 60.28Williams,Janus,and Huhn at 50.29 See alsoSylvania Electric Products,Inc,119 NLRB824, 828(1957). MEDICAL ANCILLARYSERVICES, INC.587ramics,and in the present case I would reverse theAdministrative Law Judge's Decision and reaffirmboth the results in the underlying representation caseand the finding in the instant unfair labor practicecase. But, as noted above, even under theHollywoodCeramicsrule I would reach the same result herein.DECISIONSYDNEY S. ASHER, Administrative Law Judge: On May 24,1971,Office and Professional Employees InternationalUnion, AFL-CIO, Local 10 (herein called-the Union), fileda petition in Case 7-RC-10583, seeking to represent certainemployees of Medical Ancillary Services, Inc., Troy, Michi-gan (herein called the Respondent), for purposes of collec-tive bargaining. Pursuant to a Stipulation for CertificationUpon Consent Election executed by the parties and ap-proved by the Regional Director for Region 7 of the Nation-al Labor Relations Board on June 17, 1971, an election bysecret ballot was conducted on July 8, 1971, among theemployees of the Respondent in an appropriate collective-bargaining unit. Fifty-one votes were cast for the Union and49 votes were cast against the Union; there were no chal-lenged ballots. Thereafter the Respondent filed timely ob-jections to conduct affecting the results of election, to whichwere attached several affidavits, and which read as follows:1.That on July 8, 1971, immediately prior to the elec-tion, union supporter Larry Kuzak stated to variousemployees eligible to vote in the election that YvonneTilwick, a fellow employee who was off because ofillness, was not going to receive the disability insurancewhich the employee handbook stated she was entitledto.2.That on July,8, 1971, immediately prior to the elec-tion, union supporter Mary Tavtigian stated to variousemployees eligible to vote in the election that:(a),Yvonne Tilwick was not being paid the disabilityinsurance she was entitled to because the companydeliberately "screwed up" her claim so that shewould not be paid.(b) That Elisabeth Rohrmaier telephoned this sameYvonne Tilwick and ordered her to vote or else bedischarged.(c)That Norma Harvey, an employee in the desig-nated bargaining unit was not paid for a day off, July6, 1971, and was_given no reason for not being paid.(d) That some of the girls in her department hadworked over forty (40) hours in a week and had notreceived overtime pay for doing so.3.That these statements were a substantial departurefrom the truth.4.That the two individuals who made these statementshad no factual bases on which to make such statementsand therefore, made them with the deliberate intentionof misleading voters.5.That these material misrepresentations were inten-tionally made immediately prior to the election whenthe Employer was unable to effectively neutralizethem.6.That these misrepresentations materially affectedthe attitude of several voters, in that they caused themto doubt the integrity of the Company and, thus, influ-enced. their vote creating a significant impact on theoutcome of the election.Thereafter the Regional Director investigaged the objec-tions and issued a Report and Recommendations on^Objec-tions recommending that the Respondent's objections beoverruled in their entirety and that the Board issue a certifi-cation of representative certifying that the Unioii'had re-ceived a majority of the valid ballots cast in the election.'Thereafter the Respondent filed with the Board exceptionsto Regional Director's Report and Recommendations onObjections. To this were attached additional affidavits. OnOctober 12, 1971, the Board issued its Decision and Certifi-cation of Representative in Case 7-RC-10583 finding thatthe Respondent's exceptions "raise no substantial issue offact or law which would warrant reversal of the RegionalDirector's findings and recommendations," adopting theRegional Director's findings and recommendations and cer-tifying the Union as the exclusive bargaining representativeof the employees in the appropriate unit.On October 27, 1971, the Union filed charges against theRespondent in Case 7-CA-9062. Based thereon, the Gener-al Counsel of the National Labor Relations Board (hereincalled the General Counsel), issued a complaint on October29, 1971, alleging that since on or about October 12, 1971,the Union has been the representative for the purpose ofcollective bargaining of all the Respondent's employees inan appropriate unit, and that since on or about October 27,1971, the Respondent has refused to bargain collectivelywith the Union, although requested to do so.It is allegedthat this conduct violated Section 8(a)(1) and (5) of theNational Labor Relations Act, as amended (29 U.S.C. Sec.151, et seq.),herein called the Act. The Respondent filed ananswer admitting that the Union had demanded recognitionand that the Respondent has refused to grant such recogni-tion, but denying that the Union had been elected as therepresentative of the employees in the appropriate unit, as-serting that the results of the election were invalid becauseof "objectionable conduct engaged in by the Union and itsagents" and denying that the certification was properly is-sued. The General Counsel then filed' a motion to transfercase to and continue proceeding before the Board and forsummary judgment. Thereafter the Board issued a notice toshow cause why the General Counsel's motion for summary-judgment should not be granted, and the Respondent filedits opposition to the General Counsel's- motion for summaryjudgment. In this document, the Respondent takes the posi-tion that substantial and material issues of fact have beenraised by the objections and that therefore the Respondentisentitled to a hearing. On February 1, 1972, the Boardissued its Decision and Order finding that "the Respondenthas not raised any issue which is properly litigable in thisunfair labor practice proceeding," granting the GeneraliAfter the Regional Director issued his Report and Recommendations onObjections the Respondent filed with the Regional Director a motion forreconsideration on objections. Thereafter the Regional Director denied theRespondent's motion for reconsideration on objections. 588DECISIONSOF NATIONALLABOR RELATIONS BOARDCounsel's motion for summary judgment, finding that theRespondent was refusing to bargain with the Union in vio-lation of Section 8(a)(1) and (5) of the Act, and ordering theRespondent, upon request, to bargain with the Union as theexclusive bargaining representative of the employees in theappropriate unit, and to post appropriate notices .2Thereafter the Board applied to the United States Courtof Appeals for the Sixth Circuit for enforcement of its Or-der. The court held that "the- Board erred in failing to findthat the company [Respondent] was entitled to a hearingbefore the Board on its exceptions to the election, and con-sequently in finding the company [Respondent] guilty ofviolating the Act." Accordingly, the court vacated theBoard's Decision and Order and the Order adopting theRegional Director's report, and remanded the case to theBoard "with directions that the company [Respondent] beafforded a full adversary hearing upon its exceptions to theRegional Director's Report."' Thereafter the Board issuedan order consolidating Case 7-CA-9062 with Case 7-RC-10583, remanding the proceeding to the Regional Di-,rector, and directing that a hearing be held before an Ad-ministrative Law Judge. It further ordered that, uponconclusion of such hearing, the Administrative Law Judgeshould prepare and serve on the parties a decision contain-ing findings of fact, conclusions of law, and recommenda-tions.Pursuant to notice ,a hearing was held before me at De-troit,Michigan, on September 20 and 25, 1973. All partieswere represented and participated fully in the hearing. Afterthe close of the hearing, the Respondent and the Union filedbriefs which have been carefully considered.Upon the entire record, and from my observation of thewitnesses, I make the following:noon that day-several hours before the election whichtook place from 2:30 to 4 p.m.-she was approached at herplace of workby LarryM. Kuzak, another employee eligi-ble to vote in the election.Kuzak spoke to McLaughlin inthe presence of Denise Flake,a third employee eligible tovote in the election.McLaughlin's testimony on direct ex-amination as a witness for the Respondent was, in pertinentpart,as follows:Q.What did Larry Kuzak state to you or say toyou?A. Something about Yvonne [Tilwick]. She was theone that was out sick and something aboutshe wasn'treceiving her sick payor something. I don's really re-member all that was said. [Emphasis supplied.]**Q. (By Mr.Healy):What did-did Mr. Kuzak sayanthing further?A. No.Q.Were you aware at the time of the conversationwho Yvonne Tilwick was?A. Yes.Q.Whowas Yvonne Tilwick?A. She use [sic]to be a supervisor,you know, whereLarryworked in another department.Q.Was she a supervisor at this time,that is, the timeof this conversation?*FINDINGS OF FACTA. Statement of the IssueIn its decision of February 1, 1972, the Board found thatthe Respondent is, and at All material times has been, anemployer engaged in commerce within the meaning of theAct, and that it will effectuate the policies of the Act toassert jurisdiction over its operations. The Board furtherfound that the Union was a labor organization within themeaning of the Act, that the agreed-upon unit was appropri-ate, that the Union had demanded recognition as the exclu-sive bargaining agent for the employees in this unit, and thatthe Respondent had refused such recognition.As I read the court's decision, these findingsremain, un-impaired. Under the court remand, the only remaining issueherein is the merits of the Respondent's objections.B. Objection 11.Kuzak's remarks to McLaughlin and FlakeJanice McLaughlin 4 was, on the day of the election, anemployee of the Respondent eligible to vote. At or about2 195 NLRB 290 (1972).3N LR B. v. Medical Ancillary Services, Inc.,478 F.2d 96 (C.A. 6, 1973).THE WITNESS No,Idon't think so.Q. (By Mr.Healy): Do you remember any furtherdetails of the conversation with Mr.Kuzak?A. No.On cross-examination by the Union's attorney, McLaughlintestified:Q. Do you recall exactly what he [Kuzak] said wordfor word or do you merely remember what the subjectof the conversation was?A. I just remember the subject. I don't rememberhardly anything of what he said, but, you know-Q. You do recall that the name Yvonne Tilwickcame up and you do recall that there was discussionabout disability benefits?A. Right.On cross-examination by the General Counsel, McLaugh-lin testified:Q. You testified you have avague recollection as to4 At the time here material her name was Janice McLaughlin, her maidenname Thereafter she married. When she later testified,her marred namewas Janice Young. MEDICALANCILLARYSERVICES,INC.589the content of the conversation with Mr. Kuzak. Didhis remarkssurprise you in any way?****THE WITNESS: Yes.Q. (By Mr. Meadows): Why is that?*****THE WITNESS: Well it was stated in the handbook,'you know, that we were suppose [sic] to receive benefitsand she didn't and that didn't seem like, you know, thecompany was being fair.Denise Flake,6a witnessfor the Respondent, testified thatshe had no independent recollection of any conversationwith Kuzak regarding the Respondent's treatment of Til-wick.Kuzak, a disgruntled former employee, recalledspeaking with other employees on the day of the electionabout Tilwick and disability pay but could not rememberthe identity of those with whom he spoke and had no inde-pendent recollection of what was said. McLaughlin's ver-sion of this conversation therefore stands undenied and iscredited. On the basis of McLaughlin's testimony it is foundthat, a few hours before the election, Kuzak told McLaugh-lin and Flake that Tilwick, who was out sick, was not receiv-ing her sick pay. This statementwas madeso close to thetime of the election that the Respondent had no adequateopportunity to reply.2.Conclusions respecting Kuzak's statusWith regard to this objection, the Respondent in its briefstates: "The Company [Respondent] does not contend thatLarry Kuzak was a union agent, however the testimonyestablishes that he voted for the Union in the representationelection 7 and was, therefore, a union supporter." This argu-ment ignoresthe fact thatthe statement in question wasmade by Kuzak several hours before the election; there isno evidence thatat thattimehe had already made up hismind to support the Union. In any event, the mere fact thatKuzak supported the Union does not, standing alone, con-stitute him an agent of the Union. I conclude that, on therecord before me, Kuzak's preelection remarks are not at-tributable to the Union and therefore furnish no groundsfor upsetting the election. Objection 1 is therefore withoutment. In this posture of the case, I need not, and do not,determine whether Kuzak's remarks constituted a materialUpon hire,each employee is suppliedby theRespondent with a copy of"M.A.S. Employees Handbook."The Respondent's sick leave policy is setforth in detail in this publication.6 At the time here materialher name was Denise Flake,her maiden nameThereafter she married.When she testified,her married name was DeniseKrawzcak.rWhen Kuzak voted,his ballot was originally challengedby theRespon-dent. A count of the other ballots showed 50 votes for the Union and 49against;Kuzak's ballot(the only challenged ballot)was determinative. Atthat point the Respondent withdrew its challenge,Kuzak's ballot was openedand counted and a tally of ballots prepared showing 51 votes for the Unionand 49 against.departure from the truth.C. Objection 21.Tavtigian's statusAt a union membership meeting held sometime beforethe Board-conducted representation election,Mary Ann(Taffy) Tavtigian, then an employee of the Respondent, waselected chief stewardess of the Union. She served in thiscapacity throughout the campaign, at least up to and includ-ing the election. She distributed union application cards andanswered questions from employees about the Union. I findthat, at all material times, she was an agent of the Union,that statements made by her described hereafter fell withinthe scope of her authority, and that the Union is accordinglyaccountable for such statements.2.Tavtigian's remarks to RodzinkaOn the morning of the Board-conducted election, beforethe election itself,Mary K. Rodzinka, then an employee ofthe Respondent eligible to vote in the election, had a talkwith Tavtigian at Tavtigian's desk in the evaluation depart-ment. During this conversation Tavtigian told Rodzinka,among other things (1) Elisabeth Rohrmaier, vice presidentof the Respondent, had on the previous evening told Tilwickthat Tilwick "was expected to come in on the day of theelection and vote," adding that if Tilwick "was not able todrive she [Rohrmaier] would arrange for someone from theCompany to pick her up at home and bring her in" and thatifTilwick "did not come in to vote she [Rohrmaier] wouldsee toit that Yvonne [Tilwick] was replaced quietly"; (2)that Tilwick "has not received one disability check from theinsurancecompany since she has been off work and it isbecause MAS [the Respondent] screwed up the claim delib-erately"; (3) that Norma Harvey, then a salaried employee,"was off Tuesday and she was not paid for it :.. absolutelyno reason was given"; and (4) that "nine of us here [in theevaluationdepartment] put in 157 hours overtime and onlyabout four of us came out on top. The rest of them were onlypaid straight time for the overtime instead of time and ahalf." 8 Rodzmka testified that she (Rodzinka) repeated to8 On direct examination Rodzinka testified orally regarding the contentsof this conversation.On cross-examination she admitted that she had noindependent recollection of the contents of the conversation, but had re-corded the event in writing almost contemporaneously. The writing was thenoffered and received in evidence as past recollection recorded.In makingfindings as to the contents of the conversation I do not rely on Rodzinka'sverbal testimony, but rather on her virtually contemporaneous recording.Tavtigian testified that she told Rodzinka (1) that Rick (Tilwick, anotheremployee) was going to bring Yvonne (Tilwick) in to vote "and, if she wasgoing to vote, she couldn't be fired"; that (2) Tilwick "hadn't received a checkor any pay for being off sick . . . because something had gotten messed upin the transaction with her insurance policy and that Mr. Maraveleas, thepresident of the corporation [Respondent], was making up the differencebetween her paycheck and what the insurance would pay", (3) that NormaHarvey "didn't receivepay for a day . . and that she [Norma] wasa littleupset about it'; and (4) that "some of the evaluators were upset becausethey felt they didn't receive their proper pay for the overtime that they hadput in."Tavtigian did not impress me as entirely sincere or candid. To theextent that her testimony differs from Rodzinka's record, I credit Rodzinka'srecord as the more accurate and reliable 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDother employees what Tavtigian had told her .9Let us examine the actual facts, as they are reflected inthe record, regarding the four statements made by Tavtigianto Rodzinka, described above As to (1), Rohrmaier testifiedthat before the election Tilwick, who was out sick, tele-phoned to Rohrmaier and asked what she (Tilwick) shoulddo about voting; Rohrmaier agreed that the Respondentwould provide transportation for Tilwick from her home tothe polls and return; and that, in accordance with thatpromise, the Respondent provided such transportation onelection day to Tilwick who did, in fact, vote Rohrmaterdenied that there was any reference in this conversation toTilwick's being required to vote. Rohrmaier impressed meas a forthright and reliable witness; I credit her undeniedversion of this telephone conversation.Regarding (2), Tilwick had become ill late in May or earlyJune 1971. Her application for sick pay, addressed to theinsurance carrier, had not borne fruit prior to the electionThis was due, however, in part to Ttlwick's owncarelessnessand in part to the carrier's inefficiency or apathy; there isno indication that the delay was caused in any substantialpart by the Respondent's conduct. The Respondent volun-tarily offered to pay the difference (one-third) betweenTilwick's full pay and the amount she was due to receivefrom the insurance carrier (two-thirds). Indeed, two checksfrom the Respondent had beensent toTilwick before theelection.With respect to (3), Norma Harvey had requested andreceived from Rohrmater permission to be absent for aworkday during the week before the election, to attend toa personal matter. Harvey told Rohrmaier: "I do not expectto get paid for that day." Harvey was not paid for that day.As to (4), the paychecks whichsomeof the evaluatorsreceived on the morning of the election (which was payday)caused confusion among them regarding whether or notthey were entitled to overtime. Rohrmaier learned of this,checked the computations, and found the paychecks all tohave been properly calculated. Rohrmaier then directedFran Maier, their supervisor, to explain to the evaluatorshow the calculations had been made This Maier did beforethe polls opened. Thus, before the election, the evaluatorslearned of the correctness of the paychecks, but other em-ployees were not shown to have acquired this knowledgeuntil later.3.Tavtigian's statements to Hughson and PawlowskiShortly before lunchtime on July 8, 1971, before the elec-tion, Tavtigian had a conversation in the claims departmentwith Patricia Hughson and Linda Pawlowski,10 both em-9'Rodzmkadid not specifically testify thatshe repeated these mattersbefore the electionHowever DawnMetcalf,an employee of theRespondenteligible to votein the election.testified that at lunch that dayin the cafeteriaPenny Tremmel,another eligibleemployee, statedto a numberof employeesthatTilwick "wasn'tgoing to getany disabilityinsurancemoney" TheRespondentdoes not contend that Tremmel, in making this statement, wasacting as an agent ofthe Union. NeverthelessMetcalf's testimony,consid-ered in conjunctionwith Rodzinka's testimony that she repeatedto otheremployees what Tavtigian had told her,leads to an inference,and on theentire recordbefore useIfind, that Rodzinka'srepetition of Tavtigian'sstatementsoccurred before theelection10At the time LindaPawlowski was her maiden name Since then shemarried She testified underher marriedname,Linda Vassas.Hughson de-ployees eligible to vote in the election. During this conversa-tion Tavtigian stated "that the evaluators weren't gettingpaid for their overtime" and that Tilwick "wouldn't be get-ting paid for the time that she was off work." II Later, atlunch in the cafeteria, before the election, Pawlowski repeat-ed to other employees, including McLaughlin, that "theevaluators weren't getting paid for their overtime." 124.Tavtigian's remarks to WeilemannGlen Weilemann, then an employee of the Respondenteligible to vote in the election, had a conversation withTavtigtan at lunchtime on the day of the election in thehallway, in the presence of a third unidentified employee.In this conversation Tavttgtan stated that employees of theevaluation department "had worked overtime ... and theyhadn't been paid . . . for the number of hours they hadworked." She added that "this was one of the reasons weshould get a union into the Company, so that something likethiswouldn't happen." 135.ConclusionsOn the entire record, I find that all four statements madeby Tavtigian to Rodzinka on election day constituted mate-rialdepartures from the truth The same is also true ofTavtigian's two remarks to Hughson and Pawlowski, andher statement to Weilemann. I further find that all theabove-described statements of Tavtigian were uttered soclose to the time of the election that the Respondent lackeda reasonable opportunity to answer or explain Tavtigtan'saccusations. Finally, I find that these comments by Tavtigi-an were likely to have a substantial impact on the election,especially in the light of their repetition to other eligibleemployees before the election, and the close result of theballoting.Accordingly, I conclude that the Respondent'sObjection 2 is meritorious.14Upon the basis of the above findings of fact, and uponthe entire record, I make the following.AMENDED CONCLUSIONS OF LAWDelete Conclusions of Law 4, 5, 6, and 7 contained in thescribed one of the participants as Mary Ann Cobb, but it is clear from therecord as whole that this was the same person as Mary Ann Tavtigian, whosenickname was Taffy11This finding is based on Hughson's credited testimony Although Paw-lowski testified, she could not recall this conversation Tavtigian did notspecifically recall any conversation with Hughson or Pawlowski However,she denied that on the day of the election she had discussed Tilwick's failureto receive disability benefits with anyone other than Rodzinka Her denialin this respect is not credited2This finding is based entirely on Hughson'sundenied testimonyMc-Laughlin testified only that she had lunch in the cafeteria that day AlthoughPawloski testified, she did not mention this incident13This finding is based on Weilemann's testimony, which stood up wellunder vigorous cross-examination Tavtigian testified that she(Tavtigian)toldWeilemann that "according to their feelings they [the evaluators] did notreceive their full pay or time and a half for the [overtime]hours that they hadput in which was quite a few hours " To the extent that Tavtigian's versiondiffers from that of Weilemann,Weilemann's is credited as the more accu-rate14I deem it unnecessary to discuss the Respondent'sother objectionswhich appear to be merely conclusionary MEDICAL ANCILLARYSERVICES, INC.591Board'sDecisionof February 1, 1972,and substitute there-for the following:"4.Mary Ann Tavtigianwas, at all material times, anagent of the Union within the meaning of Section 2(13) ofthe Act; Larry M. Kusak was not."5.On July 8, 1971, prior to the election, Mary AnnTavtigian made statements to employees eligible to vote inthe election which constituted material departures from thetruth, were uttered so close to the time of the election as todeprive the Respondent of an adequate opportunity to re-spond, and were likely to'havea substantialimpact on theresults of the election."6.The Respondent's Objection 1 is without merit; theRespondent's Objection 2 is meritorious; it is unnecessaryto rule on the remaining objections."7. The election held on July 8, 1971, the certification ofthe Union based thereon, and the finding of the Board thatthe Respondent violated Section 8(a)(1) and (5) of the Actare invalid."Upon the foregoing findings of fact, amended conclu-sionsof law, and the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER 151.The election in Case 7-RC-10583, held on July 8,1971, is set aside.2.Case 7-RC-10583 is severed from Case 7-CA-9062and remanded to the Regional Director for the holding ofa new election.3.The complaint in Case 7-CA-906215is dismissed in itsentirety.15 In the event no exceptions are filed asprovided by Sec 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions, and recommendedOrder herein shall, as provided in Sec. 102.48of the Rules and Regulations,be adopted by theBoard and become itsfindings,conclusions,and Order,and all objections shall be deemed waivedfor all purposes.